DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The restriction requirement is vacated.  Claims 1-21 have been examined on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/24/2019, 8/20/2020, 3/23/2021, and 6/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1-21 are  objected to because of the following informalities:
On line 2 of claim 1, “a coupling” should read “a coupling;” to correct a minor grammatical error.
On line 8 of claim 1, “said legs” should read “said two legs” to provide consistent use of terminology throughout the claims.
On line 8 of claim 1, “said legs” should read “said two legs” to provide consistent use of terminology throughout the claims.
On line 1 of claim 2, “said hub” should read “said needle hub” to provide consistent use of terminology throughout the claims.
On line 2 of claim 2, “said legs” should read “said two legs” to provide consistent use of terminology throughout the claims.
On line 1 of claim 3, “said legs” should read “each leg of said two legs” to clearly articulate that each leg includes the recited structure.
On line 1 of claim 4, “each said leg” should read “each leg of said two legs” to clearly articulate that each leg includes the recited structure.
On line 3 of claim 4, “said first position” should read “a first position” because there is no prior antecendent basis.
In claims 5 and 6, “said legs” should read “said two legs” to provide consistent use of terminology throughout the claims.
The examiner encourages the applicant to make changes to similar limitations in claims 10-21 if needed.
On line 8 of claim 10, “said inserter needle” should read “said introducer needle” to provide proper antecedent basis.
On lines 10-11 of claim 10, “wherein said introducer needle in a first position contacts said arms to retain said legs in coupling engagement with said needle hub and where said introducer needle is in a second position” should read “wherein said introducer needle in a first position contacts said arms to retain said legs in coupling engagement with said needle hub and wherein said introducer needle .
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howell et al. (US 6,749,588; hereafter Howell).
In regard to claim 1, Howell discloses an infusion device (see Figures 46-53) comprising: a base (24) having a catheter (shown in Figure 46; no reference numeral) and a coupling (26); a needle hub (34) having an introducer needle (31) with a proximal end coupled to said needle hub (see Figure 46) and a distal end (32), said introducer needle (31) extending though an axial passage of said catheter (see col. 35, lines 30-34); and a needle shield (40) slidably received in said needle hub (portion 43 extends into needle hub 34), said needle shield (40) having a proximal end (at around 43) and a distal end (opposite end), said distal end comprising two legs (2192) coupled to said coupling of said base when said introducer needle is in contact with said legs and said needle shield is received said needle hub (see Figure 47) and when said needle shield is withdrawn from said needle hub and said introducer needle is withdrawn and separated from said legs, said legs being spring biased outwardly to disengage from said coupling of said base (see Figure 48).

In regard to claim 3, Howell discloses wherein said legs (2192) have a distal end (portion including 2193, 2195) with an inwardly extending tab (2193) for engaging said coupling (26) of said base (functional limitation; biasing arms 2193 are capable of engaging the coupling in the state shown in Figure 48 by bringing the elements in contact with each other).
In regard to claim 4, Howell discloses wherein each said leg has an inwardly extending arm (2193) with an aperture (2194) for receiving said introducer needle (see Figures 47-48) to retain said leg (2192) in said first position (shown in Figure 47).  The examiner notes that the inwardly extending tabs (for the purposes of the rejection of claim 4) will be considered the unnumbered tabs distal of the 2195 which extend to the inner surface of housing 41 and engage coupling 26).
In regard to claim 9, Howell discloses wherein said coupling (26) of said base is configured for connecting to a delivery device (26 is a coupling element and therefore is capable of connecting to a delivery device).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-21 are allowed.

RE claim 17, Howell fails to expressly disclose (in Figures 46-53) “a spring guard configured to flex between a first position and a second position biased in a direction toward a longitudinal axis of said introducer needle; wherein when said distal end of said introducer needle engages said legs, said spring guard contacts said legs and is retained in said first position and when said introducer needle is withdrawn to disengage said legs, said spring guard is biased to said second position over said distal end of said introducer needle”.  See the discussion directly above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783